DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 line 4 recites, “the sphere center of…”.  There is no antecedent basis for the claimed limitation.
Claim 3 line 4 recites, “sector equal division”.  Claim 2 from which claim 3 depends already recites “a sector equal division”.  There is no antecedent basis for “sector equal division” in claim 3.
Claim 4 line 3 recites, “the model portions …”.  There is no antecedent basis for the claimed limitation.
Claim 4 line 22 recites, “the positive x axis  …”.  There is no antecedent basis for the claimed limitation.

Claim 4 line 25 recites, “the current position matrix of  …”.  There is no antecedent basis for the claimed limitation.
Claim 4 line 30 recites, “the position and the posture of the ith joint  …”.  There is no antecedent basis for the claimed limitation.
Claim 4 line 38 recites, “the deflection angle  …”.  There is no antecedent basis for the claimed limitation.
Claim 4 line 39 recites, “the following formula  …”.  There is no antecedent basis for the claimed limitation.
Claim 4 lines 43, 44 recite, “the correspondingly numbered model portions…”.  There is no antecedent basis for the claimed limitation.
Claim 5 line 8 recite, “the outer contour of …”.  There is no antecedent basis for the claimed limitation.
Claim 5 line 14 recite, “the current due movement …”.  There is no antecedent basis for the claimed limitation.
Claim 5 lines 14 and 15 recite, “the first preset type …”, and “the second preset type..”.  There is no antecedent basis for the claimed limitation.
Antecedent basis issues for the rest of the claims have not been provided.  The claims are replete with antecedent basis issues.  Applicant seems to have corrected antecedent basis issues of the first two claims from the original set of claims; however, the rest of the claims were not corrected.
Applicant is advised to use the examples provided to correct the antecedent basis issues.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes claims 1-9 whose limitations use the word “means” or “step” or “module for” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a determination module for acquiring a….”; “a calculation module for calculating a…”; “a control module for calculating a…” in claim 1 and its dependent claims 2-9.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 
If applicant wishes to invoke 112(f) then applicant may write claim 1 as:
“……. a first module for acquiring a………..”; 
“…….a second module for calculating a…”; and 
“…….a third module for calculating a…”.
If applicant does not want to invoke 112(f) then it is suggested that applicant may write claim 1 as:
A system of controlling obstacle avoidance of a robot, comprising:
acquiring, by a determination module, a current position data of the robot in real time or regularly;
determining, by a determination module according to the current positioning data and according to position data of all obstacles in a predetermined moving region, whether an obstacle spaced from the current position at a distance shorter than a preset distance exists in a path from the current position to a target position or not, 
wherein the obstacle is an obstacle of all the obstacles;
further wherein if the obstacle is spaced from the current position at a distance shorter than the preset distance calculating, by a calculation module, a shortest distance between the robot and the obstacle according to the current positioning data, a predetermined 3D model of the robot, and a predetermined 3D model of the obstacle; 
calculating, by a control module, a due movement direction of the robot according to the current positioning data, the shortest distance, and the 3D model of the obstacle; and 


Conclusion
The prior art (US 20150202770) made of record and not relied upon is considered pertinent to applicant's disclosure. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666